CORRECTED EXAMINER’S AMENDMENT

Corrected Examiner's Amendment
A CORRECTED examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for CORRECTED Examiner’s Amendment.
	As noted in the phone message from Mr. Andrew Freistein on 07/28/2021, the fourth line of the Examiner’s Amendment to claim 1 contained an obvious typographical error -- i.e., in line 16 of claim 1, the word before “carboxyl group” which was to be changed should be “a”, not “the”).  
 	This error has been corrected in the present CORRECTED Examiner’s Amendment.


The application has been amended as follows: 

In claim 1,
	line 7, before “polyester resin”, --a-- has been inserted;
	line 10, before “polybasic acid”, --a-- has been inserted;
	line 16, “a ratio” has been changed to --wherein the ratio--;
 	
	line 16, before “carboxyl group”, “a” has been changed to --the--;
	line 16, before “equivalent of W”, “an” has been changed to --the-.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or suggest a polyester resin in accordance with recited formula (I), wherein the polyester resin has the recited acid value, number-average molecular weight, and ratio between the carboxyl group equivalents derived from X and the equivalents of W (claim 1), in view of evidence in the specification with respect to the critical effect of molecular weight, acid value, and said ratio on adhesion, water resistance, and self-dispersibility.
	TANAKA ET AL (US 2015/0005174) and JP 2014-139265 fail to disclose branched polyesters in accordance with recited formula (I) (e.g., repeat units derived from polyacid Z, etc.) or having the recited ratio between the carboxyl group equivalents derived from X and the equivalents of W.

 	MORIMOTO ET AL (US 2003/0083425) and HAMASAKI ET AL (US 2010/0040967) and NODA ET AL (US 5,840,384) and SANDERSON (US 5,385,788) and WAGNER ET AL (US 2005/0165177) and BRUCHMANN ET AL (US 2005/0157834) and CHASSER ET AL (US 6,069,221) and JP 2007-238896 and CN 106752773 fail to specifically disclose branched polyesters in accordance with recited formula (I) having the recited ratio between the carboxyl group equivalents derived from X and the equivalents of W.
	BRUCHMANN ET AL (US 2014/0193619) and BRUCHMANN ET AL (US 2014/0065385) and WO 2016/136652 and WO 01/59016 and WO 01/28306 and MINESSO ET AL (US 2014/0163157) fail to disclose branched polyesters in accordance with recited formula (I) with the recited acid values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 28, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787